Citation Nr: 1044508	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin condition of the 
feet.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board recognizes that the issue of entitlement to service 
connection for a skin condition of the feet was previously 
characterized as entitlement to service connection for 
onchomycosis.  However, in reviewing the Veteran's statements 
regarding his symptoms and the medical evidence of record which 
reveals other diagnoses pertaining to the feet including tinea 
pedis, the Board finds that the issue is more appropriately 
characterized as entitlement to service connection for a skin 
condition of the feet.  See generally Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (holding that when a claimant makes a claim, 
he is seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  Thus, the Board has 
framed the issue as shown on the title page.  

A hearing was held on October 29, 2009, in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.  After the hearing, the appellant submitted 
additional evidence to the Board, along with a written waiver of 
initial RO review of this evidence.  See 38 C.F.R. § 20.1304 
(2010).



REMAND

Reasons for Remand:  To provide VA examinations.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.  § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

Initially, with respect to the Veteran's claim for service 
connection for hypertension to include as secondary to service-
connected diabetes mellitus, the Board finds that a new VA 
examination is required.  The record shows that the Veteran was 
afforded a VA examination in September 2007 with respect to his 
diabetes mellitus.  The examiner reviewed the claims file and 
opined that it was less likely than not that the Veteran's 
hypertensive disease was related to his diabetes mellitus as the 
Veteran was diagnosed with hypertension prior to his diagnosis of 
diabetes mellitus.  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a non 
service-connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.

In this case, the medical evidence of record is not sufficient to 
render a service-connection determination.  Although the 
September 2007 VA examiner opined that the Veteran's hypertension 
was not caused by his service-connected diabetes mellitus, the 
examiner did not provide an opinion as to whether the Veteran's 
hypertension was aggravated by his service-connected diabetes 
mellitus.  Therefore, the Board finds that a VA medical 
examination is necessary to clarify the nature and etiology of 
the Veteran's hypertension.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4).

In addition, the Board observes that VA did not provide the 
Veteran a medical examination with respect to his claim for 
service connection for a skin condition of the feet.  VA is 
required to provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R.  § 3.159(c)(4) (2010).  A medical 
examination or medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but as follows: (1) 
contains competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (2) 
establishes that the Veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
subject to a VA presumption manifesting during an applicable 
presumptive period, provided the claimant has qualifying service; 
and (3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  Id.

After a review of the record, the Board finds that the Veteran 
must be afforded a VA examination.  The service treatment records 
show that the Veteran complained of the big toe on his left foot.  
Although the separation examination report shows that the 
Veteran's feet were clinically evaluated as normal, immediately 
following separation from active service, the Veteran filed for 
disability benefits for a skin condition of the feet in April 
1972.  In addition, the current medical evidence of record shows 
diagnoses of tinea pedis and onychomycosis of the nails.  Yet, 
with respect to the third factor above, the medical evidence does 
not reveal a nexus opinion relating any current skin condition to 
active service.  The Court has stated, however, that this third 
element requires a "low threshold" and requires only that the 
evidence "indicates" that there may be a nexus between the 
current disability or symptoms and the Veteran's service.  The 
types of evidence that indicate that a current disability "may 
be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has testified 
that he experienced problems with his feet during his service in 
Vietnam.  In addition, the record shows that the Veteran 
immediately filed a claim for disability benefits after 
separation from service, indicating that there may have been 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board 
finds that the low threshold has been met and a VA examination is 
necessary to adjudicate the claim.  

Finally, the Board notes that several VA treatment records 
indicate that the Veteran applied for disability benefits from 
the Social Security Administration (SSA).  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
must obtain SSA decisions and records which may have a bearing on 
the Veteran's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 
Vet. App. 519 (1993).  Moreover, the Court finds that, "[i]n the 
context of the duty to assist in obtaining records, the relevance 
of the documents cannot be known with certainty before they are 
obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  There 
is no indication that any effort has been made to secure the SSA 
decision or any associated medical records.  If such SSA decision 
and medical records exist, they should be obtained and 
incorporated into the claims file.  38 U.S.C. § 5103A (West 
2002).

Accordingly, the case is REMANDED for the following action:

1.  Request all documents pertaining to any 
award or denial of benefits from the SSA, and 
specifically request a copy of the decision 
and copies of the medical records, upon which 
the SSA based its decision.

2.  The Veteran should be afforded an 
appropriate VA medical examination for the 
purposes of determining the nature and 
etiology of his current hypertension.   The 
claims file must be provided to the examiner 
for review in connection with the 
examination.  After examining the Veteran and 
reviewing the claims file, the examiner 
should provide an opinion as to whether it is 
at least as likely as not that the 
hypertension was is causally or etiologically 
related to active service.  In addition, the 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
hypertension was caused or aggravated by the 
service-connected diabetes mellitus.  By 
aggravation the Board means a permanent 
increase in the severity of the underlying 
disability beyond its natural progression.

The examiner is advised that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature and etiology of any skin condition of 
the feet that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The claims file must be provided 
to the examiner for review in connection with 
the examination.  The examiner is requested 
to review all pertinent records associated 
with the claims file, including the Veteran's 
service treatment records.  The examiner 
should then provide an opinion as to whether 
it is at least as likely as not that any skin 
condition of the feet is causally or 
etiologically related to his active service.  
In addition, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any skin condition of the 
feet was caused or aggravated by the service-
connected diabetes mellitus.  By aggravation 
the Board means a permanent increase in the 
severity of the underlying disability beyond 
its natural progression.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of causation as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran should be furnished a supplemental 
statement of the case (SSOC) and be afforded 
a reasonable opportunity to respond before 
the record is returned to the Board for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


